330 S.W.3d 496 (2010)
Camill WILLIAMS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93177.
Missouri Court of Appeals, Eastern District, Division Two.
March 9, 2010.
Gwenda R. Robinson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Terrence M. Messonnier, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.
Prior report: 269 S.W.3d 448.


*497 ORDER
PER CURIAM.
Camill Williams ("Movant") appeals the denial of his Rule 29.15 motion for postconviction relief without an evidentiary hearing. Movant contends the motion court clearly erred in denying his Rule 29.15 motion without an evidentiary hearing because (1) he pleaded facts showing his trial counsel was ineffective for failing to object to the prosecutor's reference to future uncharged criminal conduct in the State's rebuttal closing argument, and (2) he pleaded facts showing his trial counsel was ineffective for waiving Movant's right to be present and present evidence at his hearing on his motion to dismiss the charges for violation of the Uniform Mandatory Dispositions of Detainers Law.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).